Title: From George Washington to Brigadier General James Mitchell Varnum, 12 November 1777
From: Washington, George
To: Varnum, James Mitchell



Dear Sir
Head Quarters Whitemarsh [Pa.] 12th Novemr 1777. 1 OClock P.M.

I am sorry to find from yours of Yesterday, that the fire of the Enemy had made so great an impression upon the Works of Fort Mifflin, that you thought an evacuation would be necessary. As I have not yet heard that the measure was determined upon, I hope it is not carried into execution. If it is not, it is the unanimous opinion of a Council of General Officers now sitting, that the Fort be held to the last extremity, and to enable the commanding Officer to do this, that you immediately withdraw all the invalids and fatigued Men, and fill up their places with the most fresh and robust, and that the Troops in garrison be often exchanged, that they may by that mean obtain rest. It seems a settled point, that the Enemy will not storm, while the works are kept in tolerable repair, and there is an appearance of Force upon the Island, and I therefore would have you endeavour to prevail upon the Militia to go over at Night, when there is a cessation of firing, and work till day light. You may give them the most positive assurances that it is not meant to keep them there against their consent. This would greatly releive the Continental Troops, and by these means a great deal of Work might be done. We are now thinking if there is any possibility of attacking the

Enemy in reverse and thereby raising the Seige, if it can be done with any probability of Success. Therefore endeavour to hold the Island till the practicability of that measure at least is determined upon.
Spare palisadoes and a number of Fascines should be cut, and a constant supply sent over to the Island. I am Dear Sir Yr most obt Servt

Go: Washington

